Citation Nr: 0420583	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  96-26 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for residuals of left 
shoulder injury with involvement of the supraspinatus muscle 
and acrimioclavicular (AC) joint deformity, currently 
evaluated at 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel
INTRODUCTION

The veteran had active service from January 1975 to November 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Newark, New 
Jersey, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

A Board hearing was held in May 1998 before another Veterans 
Law Judge (VLJ) who was designated by the Chairman to conduct 
the hearing pursuant to 38 U.S.C.A. § 7102 (West 2002).  A 
transcript of the hearing testimony is associated with the 
claims file.  The VLJ who presided at the hearing is no 
longer at the Board.  In a letter dated in July 2004, the 
Board informed the veteran of this fact and inquired if he 
desired another hearing.  In a July 2004 response, the 
veteran advised that he did not desire another hearing.

In July 1998, the Board remanded the case to the RO for 
additional development of the veteran's increased rating 
claim.  At that time a noncompensable rating was assigned.  
The RO completed the additional development to the extent 
deemed possible and returned the case to the Board for 
further appellate review.  Prior to returning the case to the 
Board, a 10 percent rating was assigned.  As this was not the 
maximum possible, the appeal continued.  In July 2000, the 
Board again remanded the case to the RO for additional 
development, to include obtaining reconciliation of 
apparently inconsistent medical findings.  The RO completed 
the additional development and returned the case to the Board 
for further appellate review.  The veteran's representative 
submitted additional comments on his behalf in April 2004.


FINDINGS OF FACT

1.  The veteran is right-hand dominant.  His left shoulder 
injury residuals manifest with subjective complaints of 
constant pain, which varies in intensity, and numbness.  The 
left shoulder injury residuals manifest clinically with a 
bump or protrusion over the lateral portion of the left 
clavicle at the AC joint, with no tenderness to palpation of 
that area.  There is no deformity of the left medial clavicle 
or the scapula.  Range of motion (ROM) is painless.

2.  There is no neurological impairment in the left shoulder 
region.

3.  Ankylosis of the scapulohumeral articulation, favorable 
abduction to 60 degrees, is not manifested.

4.  Limitation of motion (LOM) at shoulder level is not 
manifested.

5.  Infrequent episodes of recurrent dislocation of a 
scapulohumeral joint are not manifested.

6.  Dislocation of the scapula, with loose movement, is not 
manifested.

7.  Moderately severe impairment of the supraspinatus muscle 
is not manifested.


CONCLUSION OF LAW

The requirements for a rating in excess of 10 percent for 
residuals of left shoulder injury with involvement of the 
supraspinatus muscle and AC joint deformity have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2004); 38 C.F.R. 
§§ 4.3, 4.7, 4.40, 4.45, 4.56, 4.71a, 4.73, Diagnostic Codes 
5200, 5201, 5202, 5203, 5304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 
et seq. (West 2002), became effective after the veteran filed 
his claim in November 1995.  The VCAA redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2003), implement the VCAA.  The 
Secretary of Veterans Affairs has determined that the VCAA is 
applicable to all claims filed before the date of enactment 
and not yet final as of that date.  66 Fed. Reg. 45,629 
(2001); Opinion of The General Counsel (VAOPGCPREC) 7-2003 
(November 19, 2003).  Thus, the VCAA applies to the veteran's 
claim.

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, __ Vet. App. ___, No. 01-
944 (June 24, 2004), held that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, even if the adjudication 
occurred prior to the VCAA.  Pelegrini, slip opinion at 10.  
In this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  
Nonetheless, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement in this case was 
not prejudicial to the veteran for the reasons specified 
below. 

First, the law is now clear that the RO did not commit error 
via the initial adjudication, as the VCAA notice requirement 
did not exist at that time.  Id.  Second, in a letter dated 
in October 2002 (letter), the RO provided VCAA notice to the 
veteran.  The letter informed the veteran of the evidence 
necessary to support his claim.  As to who would obtain what 
part of the evidence needed, the letter informed the veteran 
that the RO would obtain any private records identified by 
him as supportive of his claim, provided he complete, sign, 
and return, the provided VA Forms 21-4142 to authorize the RO 
to obtain the records on his behalf.  The letter also 
instructed the veteran to send any medical evidence in his 
possession related to his left shoulder injury.

The Board finds that the letter meets the notice requirements 
of the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(c)); 38 C.F.R. § 3.159(b)(1) (2003); VAOPGCPREC 1-2004 
(February 24, 2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board also finds that any procedural deficiency 
as concerns the timing of the VCAA notice is harmless and has 
not prejudiced the veteran in the pursuit of his claim.  His 
case has been under continued development.  In response to 
the letter, the veteran identified VA treatment facilities at 
which he received treatment, and the RO obtained records from 
them.  There is no evidence that an earlier VCAA notice would 
have placed the veteran in a more favorable position, as the 
increase which he received during the appeal period also was 
prior to the enactment of the VCAA. Thus, the Board has clear 
evidence as to how the veteran would respond to a proper 
notice, albeit after the initial adjudication.  See Valiao v. 
Principi, 17 Vet. App. 229, 231-32 (2003); Huston v. 
Principi, 17 Vet. App. 195, 203 (2003) ("it is not for the 
Secretary or this Court to predict what evidentiary 
development may or may not result from such notice").  
Accordingly, in light of VCAA notice having been provided, 
and the fact that additional development has not 
significantly altered the posture of the case, and that there 
is no missing evidence to be obtained, the Board finds no 
prejudice to the veteran.  Pelegrini, slip opinion at 11-12; 
see also Conway v. Principi, 353 F.3d 1369, 1373-74 (Fed. 
Cir. 2004).

As concerns the duty to assist, the RO obtained the veteran's 
VA treatment records and arranged for appropriate medical 
examinations.  All records obtained or generated have been 
associated with the claim file.  Neither the veteran nor his 
representative has requested the development of additional 
evidence which might relate to his claim.  The Board finds 
that VA has complied with the duty to assist the veteran with 
the development of his claim.  38 C.F.R. § 3.159(c) (2003).

Historically, the veteran injured his shoulder in active 
service during an organized physical training activity.  A 
November 1977 rating decision granted service connection with 
a non-compensable evaluation.  The veteran filed his current 
claim in November 1995.  A March 1996 rating decision 
continued his non-compensable evaluation.  A September 1999 
rating decision granted a compensable evaluation of 10 
percent, effective November 3, 1995.

Factual background.

The February 1996 VA examination report reflects that the 
veteran reported that, since the injury to his left shoulder, 
he has had a lump on the shoulder which never changed.  He 
also reported occasional numbness in his left arm and 
shoulder and occasional pain in his left shoulder, which 
interferes with his work.  Physical examination revealed a 
prominence of the left AC joint, suggestive of at least a 
Grade II or Grade III AC separation at initial injury.  The 
examiner noted ankylosis at that point of the AC joint and 
that not a lot of mobility was present.  ROM was full without 
any difficulty, though there was some discomfort when 
mobility of the AC joint was checked with direct pressure 
applied to the area.  The examiner rendered a diagnosis of 
remote Grade III separation of the left shoulder, now with 
prominence of the AC joint, but a stable shoulder joint.

At the May 1996 RO hearing, the veteran related that, during 
flare-ups, which are triggered by heavy lifting, the 
stiffness lasts from 20 minutes to half-hour and the pain 
lasts a hour or longer.  He further related that, during the 
prior year, he lost from two weeks to a month, total, from 
his work due to flare-ups.  The veteran also related that he 
sought private treatment, but did not desire a record to be 
made of his problem or treatment, for fear that it would 
adversely impact his employability.  The veteran's care 
provider advised him that extensive treatment could not be 
provided without the maintenance of records of the treatment 
rendered.

At the May 1998 Board Hearing, the veteran testified that he 
is right handed, and his left shoulder pain is constant but 
worse at times than at others.  During flare-ups, he has 
difficulty moving his left arm.  The veteran related that, at 
the time of the Board Hearing, he had lost close to a week 
from work, and his shoulder had not slipped out of place 
since his initial injury.

The May 1999 VA examination report reflects that the veteran 
reported that sometimes he is awakened by pain in his left 
shoulder and his arm and hand get numb.  He also reported 
weakness of the left hand upon prolonged gripping, and pain 
when lifting heavy objects.  The report reflects the veteran 
is right handed.  The veteran reported that his employment 
entailed electrical work, and that he was unable to keep his 
arm raised for an extended period of time.  Flare-ups occur 
once monthly, for which he uses over-the-counter medication 
and a heating pad.  Physical examination revealed triceps and 
biceps reflexes as 2+ bilaterally and intact radial pulses 
bilaterally.  There was some decreased sensation to light 
touch in the left biceps region and the medial aspect of the 
left forearm.  Tinel's sign was negative.  Motor strength was 
5/5 with slight decrease in grip strength on the left.  No 
warmth or swelling was noted of the left shoulder, and no 
gross palmar atrophy was noted.  There was some anterior 
shoulder spasm with internal rotation at 90 degrees.  
Abduction was full at 180 degrees, and forward elevation was 
to 180 degrees, with some AC joint discomfort.  A bump 
deformity was noted at the AC joint.  The examiner noted that 
there may be additional loss of ROM due to pain, weakness, or 
fatigue, depending on whether future joint degeneration 
develops.  A MRI was interpreted as showing AC joint disease.  
The examiner rendered diagnoses of, history of left shoulder 
trauma, AC joint disease, with involvement of supraspinatus 
muscle and AC joint deformity, and painful ROM, with episodes 
of impaired function.

A November 2002 VA examination report reflects that physical 
examination revealed a prominence of the outer end of the 
left clavicle.  There was no tenderness of the area and no 
pain on shoulder motion.  Abduction of the shoulder was 180 
degrees, external rotation, 90 degrees, and on internal 
rotation, the hands reached the lower thoracic spine.  The 
deep tendon reflexes were equal and active in the upper 
extremities, and there was good grip when the veteran 
squeezed the examiner's fingers.  There was no sensory loss 
to pinprick in the upper extremities.  The examiner rendered 
a diagnosis of AC separation, left shoulder.

The December 2002 VA neurological examination report reflects 
that the veteran reported left shoulder pain and numbness and 
sometimes of the entire left arm.  The veteran also reported 
being unable to work during the prior five years, but he did 
not specifically attribute it to his shoulder disorder.  
Physical examination revealed the head to be normocephalic 
and atraumatic.  Neck movement was supple.  Motor strength 
was 5/5 all over, except the left hand grip, which was -5/5.  
No significant atrophy of the hand muscles was noted.  There 
was positive Tinel's sign noted on the left ulnar nerve on 
the left elbow.  No Tinel's sign was noted on the wrist.  
Deep tendon reflexes were 2+ and symmetrical on the upper 
extremities in the biceps, triceps, and brachioradialis.  
Sensory decreased pinprick and light touch were noted on the 
left hand in the left ulnar nerve distribution.  Positive 
tenderness was noted on the left shoulder and AC joint on the 
left.  There was decreased ROM noted on the left shoulder 
joint on abduction and forward flexion with lateral flexion.  
Mild atrophy was noted on the left shoulder area.  The 
examiner rendered diagnoses of, chronic left shoulder strain 
and left ulnar neuropathy.

The May 2003 VA examination report reflects that the veteran 
reported that numbness or muscle soreness in his left 
shoulder essentially was constant, though he did not report 
pain at the examination.  He reported that he avoids 
excessive physical activity and heavy exertion of the upper 
extremities.  The veteran reported that his daily functional 
activities do not cause fatigability or weakness.  On 
inspection, the left shoulder did not show any deformity of 
the left medial clavicle or the scapula, but there was a 
protrusion or bump over the lateral portion of the left 
clavicle at the AC joint distribution.  There was no 
tenderness to palpation of that area, and there was no pain 
with ROM.  ROM on abduction was to 170 degrees, flexion, 170 
degrees, internal rotation, 70 degrees, and external 
rotation, 90 degrees.  Right upper extremity abduction was to 
170 degrees, flexion 170 degrees, internal rotation to 75 
degrees, and external rotation to 90 degrees.  There was no 
pain with active ROM, as well as upon active assisted ROM.  
The scapulohumeral ROM with shoulder abduction and flexion 
were normal and symmetrical bilaterally.  There was normal 
5/5 strength in bilateral upper extremities, including 
bilateral internal and external rotation at 5/5.  Sensation 
to pin was normal and symmetrical in bilateral upper 
extremities.  Sensation over the axillary nerve distribution 
was normal and symmetrical bilaterally.  Deep stretch 
reflexes for bilateral biceps and triceps were symmetrical at 
2+.  Bilateral shoulder impingement to active test, including 
the empty can test, Hawkins test, and Neer sign, were all 
negative bilaterally.  There was no winging of the scapula.  
The examiner rendered a diagnostic impression of left AC 
joint separation with preserved function of the left 
shoulder.  The examiner observed that physical examination 
did not reveal any neurologic impairment in the left shoulder 
region, and suspected left carpal tunnel syndrome is not 
related to the veteran's shoulder injury.  The x-ray of the 
shoulder was deemed unremarkable.

Analysis.

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  All 
potentially applicable regulations must be applied, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 
4.1, 4.2, and 4.10, which require review of the entire 
history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2003).  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2003).  Consideration may not be given to factors 
wholly outside the rating criteria.  Massey v. Brown, 7 Vet. 
App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992)).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
present disability level is the primary concern, and past 
medical reports do not take precedence over current findings.  
Id.  The Board considers the applicability of a higher rating 
for the entire period in which the appeal has been pending.  
Id; Powell v. West, 13 Vet. App. 31, 35 (1999).  Further, the 
fact that a claimant is awarded a rating increase less than 
the maximum allowable does not dismiss an appeal.  An 
application for an increased rating is deemed to be for the 
maximum allowable.  AB v. Brown, 6 Vet. App. 35 (1993).
 
Evaluations are based on functional impairments which impact 
a veteran's ability to pursue gainful employment.  38 C.F.R. 
§ 4.10 (2003).  Further, with regards to the musculoskeletal 
system, disability evaluations are based on the functional 
loss of the joint or part involved.  Specifically, the 
inability, due to injury or disease, of the damaged part to 
perform the normal working movements of the body with normal 
excursion, strength, speed, and endurance.  38 C.F.R. § 4.40 
(2003).    Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2003).  
For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c) (2003).

The veteran currently is evaluated under Diagnostic Code (DC) 
5304 for a Group IV muscle injury, the supraspinatus muscle.  
38 C.F.R. § 4.73 (2003).  Group IV muscles function to 
stabilize the shoulder against injury during strong 
movements.  The supraspinatus muscle is one of those muscles.  
Id., DC 5304.  Under diagnostic codes 5301 through 5323, 
disabilities resulting from muscle injuries are classified as 
slight, moderate, moderately severe or severe.  38 C.F.R. 
§ 4.56 (2003).  Moderate disability of a Group IV muscle, as 
concerns the non-dominant joint, allows an evaluation of 10 
percent, and both moderately severe and severe disability 
allow an evaluation of 20 percent.  Id., DC 5304.  As noted 
above, the veteran is right hand dominant; thus, his affected 
shoulder is the non-dominant one.

Generally, moderate disability of a muscle results from an 
injury which resulted from a through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection.  Service department records, or other evidence of 
in-service treatment, will reflect a record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in 38 C.F.R. § 4.56(c), 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles. 
Objective findings usually include entrance and (if present) 
exit scars, small or linear, indicating short track of 
missile through muscle tissue; some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  See 38 C.F.R. § 4.56(d)(2) (2003).

Generally, moderately severe disability of a muscle results 
from an injury which resulted in a through and through or 
deep penetrating wound by small high velocity missile or 
large low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring.  Service department records, or other evidence, 
will show hospitalization for a prolonged period for 
treatment of the wound or injury.  The medical evidence will 
reflect a record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in 38 C.F.R. 
§ 4.56(c), if present, and evidence of inability to keep up 
with work requirements. 
Clinical findings will include entrance and (if present) 
exit scars indicating track of missile through one or more 
muscle groups.  Indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment.  38 C.F.R. § 4.56(d)(3) (2003). 

Although the above guidance focuses primarily on muscle 
injury which results from projectile wounds, the overall 
guidance is sufficient to apply to a disability such as the 
veteran's.  Consideration of the veteran's overall disability 
picture leads the Board to find that the veteran is 
reasonably, fairly, and appropriately, evaluated at 10 
percent for his disability.

Upon receipt of the findings of the May 1999 examination, 
which included a diagnosis of AC joint disease, with 
involvement of supraspinatus muscle, the veteran's evaluation 
was increased from non-compensable to 10 percent.  
When the rating criteria for moderate muscle disability are 
considered, it is readily apparent that the veteran's 
disability manifests few, if any, of those criteria.  For 
example, the veteran does not manifest any of the objective 
or clinical criteria generally associated with moderate 
disability, such as loss of deep fascia or muscle substance.  
Nonetheless, if one, with receipt of the benefit of the doubt 
as to the degree of disability, more nearly approximates the 
higher evaluation, the higher will be allowed.  38 C.F.R. 
§§ 4.3, 4.7 (2003).  The claim file does reflect a consistent 
record of the veteran's complaints of some weakness, lowered 
threshold of fatigue, and pain.  Thus, the veteran is deemed 
to more nearly approximate the criteria for moderate muscle 
disability, which is evaluated at 10 percent, than those for 
slight disability.

A higher evaluation of 20 percent is not warranted, as the 
medical evidence of record does not support a finding of 
moderately severe muscle disability.  The veteran did not 
required hospitalization for treatment of his injury and 
there is no evidence of prolonged infection, or sloughing of 
soft parts, and intermuscular scarring.  Further, while the 
veteran has reported that his symptoms have impacted his 
work, there is no evidence that he has been unable to meet 
his work requirements to the extent which would warrant a 
higher evaluation.  His history reflects that he must limit 
the amount of weight he lifts, and other precautions, but the 
evidence reflects that he performs his work.  As noted above, 
there is no evidence that the veteran's current unemployed 
status is related to his left shoulder disability.  Thus, the 
veteran's disability picture does not more nearly approximate 
that of a 20 percent evaluation.

The veteran does not fare any more favorably under the rating 
criteria for shoulder disability based on LOM.  In order to 
allow an evaluation of 20 percent for LOM of the arm, one's 
disability picture must manifest LOM to midway between the 
side and shoulder level.  38 C.F.R. § 4.71a, DC 5201.  The 
May 2003 examination report reflects that the veteran's ROM 
on flexion and abduction are 170 degrees, which is only 10 
degrees less than normal.  See 38 C.F.R. § 4.71a, Plate I 
(2003).  Further, the medical evidence of record does not 
show the veteran to manifest infrequent episodes of recurring 
dislocation of his left shoulder, which would allow a 20 
percent evaluation for impairment of the humerus.  DC 5202.  
None of the examination reports reflect evidence of this 
impairment, and the veteran testified at the Board Hearing 
that he has not experienced any episodes of his shoulder 
having slipped out of place since his initial injury.  
Finally, there is no medical evidence of the veteran having 
experience impairment of his clavicle or scapula via a non-
union, with loose movement.  See DC 5203.

The Board notes the February 1996 VA examination report, 
wherein the examiner noted ankylosis of the AC joint 
"without a lot of mobility."  None of the subsequent 
examinations, however, reflect a similar finding or other 
confirmation.  Further, the rating criteria for shoulder 
ankylosis reflect that a 20 percent evaluation is allowable 
for favorable abduction to 60 degrees, can reach mouth and 
head.  DC 5200.  As noted, the veteran clearly does not more 
nearly approximate that criterion, as his ROM is nearly 
normal.

The December 2002 neurologic examination report reflects that 
the veteran does not manifest any neurologic deficit which 
may related to his shoulder injury residuals.  Therefore, 
there is no basis on which to consider him for separate 
rating for any neurologic symptomatology.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).  The May 2003 examination 
report reflects that the veteran's suspected carpal tunnel 
syndrome is not related to this shoulder injury.  Further, 
the examiner found the veteran to have preserved function of 
his left shoulder.

In sum, the veteran's primary complaint is the constant pain 
and stiffness, with occasional flare-ups, where it may 
require as long as a hour for the pain and stiffness to 
resolve.  The Board acknowledges the veteran's report of his 
pain, and the impact it had, and may have, on his ability to 
perform his employment responsibilities.  Nonetheless, in 
light of his overall disability picture, the Board finds that 
a 10 percent evaluation adequately compensates him for his 
functional loss due to pain and weakness, including flare-
ups, as reflected by the medical evidence of record.  
38 C.F.R. § 4.3, 4.7 (2003); DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The Board finds no basis on which to disagree with the RO's 
determination that the veteran's disability picture is not so 
unusual or exceptional so as to merit a referral to the Under 
Secretary for Benefits, or the Director, Compensation and 
Pension Service, for extra-schedular consideration.  See 
38 C.F.R. § 3.321(b)(1) (2003); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 95 
(1996).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of left shoulder injury with involvement of the 
supraspinatus muscle and AC joint deformity is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



